I concur in judgment only. The majority opinion reaches the correct result, but I disagree with its analysis.
To prevail under the quid pro quo theory of sexual harassment a plaintiff must assert and prove the following:
"(1) that the employee was a member of a protected class; (2) that the employee was subjected to unwelcomed sexual harassment in the form of sexual advances or requests for sexual favors; (3) that the harassment complained of was based on sex; (4) that the employee's submission to the unwelcomed advances was an express or implied condition for receiving job benefits or that the employee's refusal to submit to the supervisor's sexual demands resulted in tangible job detriment; and (5) the existence of respondeat superior liability." (Emphasis added.)Kauffman v. Allied Signal, Inc., Autolite Div. (C.A.6, 1992),970 F.2d 178, 186, citing Highlander v. KFC Natl. Mgt. Co.
(C.A.6, 1986), 805 F.2d 644, 648.
Kauffman provides a step-by-step analysis of how the requirements are to be applied. In the case at bar, the first three requirements are not at issue. As to the fourth, there are two ways in which this requirement may be satisfied. Under one alternative the employee refuses to submit to sexual demands and the question is whether there is an adverse employment decision related to the employee's refusal. When there is no clear verbal nexus, the courts have required a tangible job detriment. InKauffman, for example, the Sixth Circuit Court of Appeals remanded the cause on the question of whether being transferred to work on a manual machine for one day was a tangible detriment.
More applicable to the case at bar is the second way of satisfying the fourth requirement: that the supervisor expresses or implies that submission to his advances is a condition for receiving a job benefit. In the case sub judice the supervisor, during a conversation, made a variety of sexual overtures and then said that plaintiff "might have to do something" to return to his old schedule. These circumstances are sufficient to establish a verbal nexus because this supervisor could reasonably be understood to imply that plaintiff had to submit to sexual conduct as a condition to receiving a work schedule without Sundays.
As to the fifth criterion, to determine the employer's liability in work environment cases if a supervisor is the alleged harasser, the court considers agency factors such as when the act took place, where it took place, and whether it was foreseeable.1 Yates v. Avco Corp. (C.A. 6, 1987),819 F.2d 630, 636. In the work *Page 274 
environment cases, even if this liability is shown, it can be negated if the employer "responded adequately and effectively once it has notice of the actions." Kauffman, 970 F.2d at 184.
In the case at bar the employee (Schmitz) quickly complained to BEF, which commendably took immediate action to remove the supervisor (Keller) from exercising any authority over the complaining party, and Keller subsequently resigned. Thus the employer responded adequately and effectively. It is not clear, however, whether employer liability can be negated in quid pro quo claims.
Some courts speak of strict liability of the employer under the quid pro quo theory. When courts have proceeded under a theory of strict liability, they have also required a clear tangible detriment. See Prescott v. Indep. Life  Acc. Ins. Co.,ante, 878 F. Supp. 1545. In Prescott the court required proof that the terms and conditions of employment be altered. The court also imposed strict liability, however, when it cited with apparent approval the case of Sparks v. Pilot Freight Carriers,Inc. (C.A.11, 1987), 830 F.2d 1554, 1564, which said that in quid pro quo cases an employer's prompt and remedial action may mitigate damages but will "in no way" affect the employer's liability. See, also, Steele v. Offshore Shipbuilding, Inc.
(C.A.11, 1989), 867 F.2d 1311, 1316.
If general agency principles are satisfied and there is a verbal nexus, on the other hand, then there is less need for proof of tangible detriment. In Kauffman, the Sixth Circuit Court of Appeals opened the door to a more flexible approach. Working from a quid pro quo theory, the Kauffman court noted two cases2 that did not explicitly limit tangible job detriment to economic loss, and cited a third case3 for even a broader notion of tangible job detriment to include job benefits. Furthermore, the court indicated some possible exceptions to the strict liability rule when it said:
"While Highlander seems to impose strict liability for quid pro quo harassment where there is a tangible job detriment, there may be a de minimis exception for temporary actions, such as in this case, or where remedial action is moot and no economic loss occurred."
It is not clear why a tangible detriment would be necessary if a case can proceed under a respondeat superior theory or even general agency principles, especially when a nexus is established. In the case at bar, while ignoring the possibility of strict liability, which is the engine that drives courts into requiring more proof of a harm, the majority focusses on whether threats are sufficient to *Page 275 
establish sexual harassment claims or whether proof of actual effects on the terms of employment are necessary in a quid pro quo claim. After citing conflicting currents in the federal case law and an excerpt from a federal regulation and after noting that one Ohio appellate court "apparently" took one course, the majority abruptly asserts:
"We hold that the plaintiff must suffer an actual effect on his terms of employment rather than suffer mere threats."
While I understand the majority's desire for certainty in charting these waters, such an unqualified pronouncement is likely to provide unreliable guidance in the future. One problem is that the required degree of harm is not tied to a particular theory of liability, such as strict liability. A second problem is that the majority opinion never clarifies what it considers an actual effect on terms of employment and qualifies it in a way that is inconsistent with the Equal Employment Opportunity Commission's guidelines.
The majority's failure to cite the third type of sexual harassment when it quoted the EEOC Guidelines further confuses what it means in distinguishing threats from actual effects on terms of employment. The guidelines provide three types of examples of sexual harassment:
"Harassment on the basis of sex is a violation of section 703 of title VII. Unwelcome sexual advances, requests for sexual favors, and other verbal or physical conduct of a sexual nature constitute sexual harassment when (1) submission to such conduct is made either explicitly or implicitly a term or condition of an individual's employment, (2) submission to or rejection of such conduct by an individual is used as the basis for employment decisions affecting such individual, or (3) such conduct has the purpose or effect of unreasonably interfering with an individual's work performance or creating an intimidating, hostile, or offensive working environment." (Emphasis added.) Section 1604.11(a), Title 29, C.F.R.
In quoting this guideline, the majority fails to include the third criterion and thus ignores the preceding conjunction "or," which indicates that not all three conditions are necessary to establish sexual harassment.
Under type one of the EEOC Guidelines it is not necessary that the harassment actually affect a term or condition of an individual's employment; it is sufficient that the supervisor merely imply that sexual favors are a term or condition of employment, not that consequences actually follow. However, in this type, the verbal nexus is crucial. In type two, although an actual effect is required, the effect is required merely to be a basis for "employment decisions," a term arguably much broader than "term or condition of employment." In the third type what is affected is the employer's working environment. The harassment *Page 276 
need not affect a term or condition of employment or even "employment decisions." The majority writes, however, that in the related "hostile work environment" context, "no amount of harassment is actionable until it affects the terms and conditions of employment."4
This sentence ignores a variety of seriously harmful stages that precede final events such as rape, termination, or loss of promotion. Under the guidelines, an employer could be liable for a hostile environment made pervasively abusive by insult, ridicule, and requests for sexual favors — all in the form of verbal threats — without any other tangible effect on the terms or conditions of employment. The majority's categorical abandonment of sexual harassment based on threats is misleading because it appears to exclude threats of such a severity they are injurious in themselves. An employee need not suffer a complete mental breakdown before an employer is held liable for its supervisor's actions in work environment cases. Harris,510 U.S. at 20-22, 114 S.Ct. at 370, 126 L.Ed.2d at 302-303.
The EEOC Guidelines go on to add that "[i]n determining whether alleged conduct constitutes sexual harassment, the Commission will look at the record as a whole and at the totality of the circumstances * * *." Section 1604.11(b), Title 29, C.F.R. The totality of circumstances in the case at bar, however, indicates that the opportunity for adverse consequences of any kind, not just for effects on the "terms of employment," was never allowed to develop, because the employee complained immediately and the employer took swift and curative action. Under different circumstances threats could have become severe enough to be actionable under the guidelines, if, for example, plaintiff had been asked to repeat the story for various committees, the members of which ridiculed him, or if plaintiff remained under the authority of the offensive supervisor, who continued his sexual advances.
Among its subsidiary arguments, the majority notes that the supervisor could not have changed plaintiff's schedule and that plaintiff's current schedule was the result of disciplinary actions. This view ignores the apparent authority of the supervisor. For purposes of proving sexual harassment, it is sufficient that a supervisor indicates, even if only implicitly, that he has the authority to change a *Page 277 
schedule and there is no evidence that the employee knew otherwise. E.g., Kim Hirase-Doi v. U.S. West Communications,Inc. (C.A.10, 1995), 61 F.3d 777, 787.
That is the situation in the case at bar. The employer, however, prevented adverse consequences of any kind. That is the reason for affirming the lower court. There is no need and little reason to exclude threats as a basis for all sexual harassment cases or to limit actions in quid pro quo cases to those affecting only terms of employment, unless this court is also willing to acknowledge the strict liability of employers in quid pro quo cases where a nexus is demonstrated. For these reasons I concur in judgment only.
1 If the offender is a co-worker, the court is to use the standard of "knew or should have known" to determine employer liability.
2 Mitchell v. OsAir, Inc. (N.D. Ohio 1986), 629 F. Supp. 636,643; Shrout v. Black Clawson Co. (S.D. Ohio 1988),689 F. Supp. 774.
3 Chamberlin v. 101 Realty, Inc. (C.A.1, 1990),915 F.2d 777, 783.
4 Compare this sentence with the following from the United States Supreme Court decision in Harris v. Forklift Sys., Inc.
(1993), 510 U.S. 17, 23, 114 S. Ct. 367, 371, 126 L. Ed. 2d 295,302-303: "Whether an environment is `hostile' or `abusive' can be determined only by looking at all the circumstances, which may include the frequency of the discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an employee's work performance. The effect on the employee's psychological well-being is relevant in determining whether the plaintiff actually found the environment abusive. But while psychological harm, like any other relevant factor, may be taken into account, no single factor isrequired." (Emphasis added.)